PER CURIAM.
The trial court dismissed appellant’s petition for writ of mandamus on exhaustion grounds. But the petition alleged he had “exhausted all available avenues of administrative review via the inmate grievance procedure,” and appellant asserts that his exhaustion of administrative remedies is reflected in “inmate appeal grievance log number 13-6-15500.” Accordingly, we reverse the order of dismissal and remand for further proceedings.
Reversed and remanded.
BENTON, MARSTILLER, and OSTERHAUS, JJ., concur.